     Case 3:99-cr-00161-HDM-RAM Document 48 Filed 08/03/20 Page 1 of 1


 1

 2

 3                         UNITED STATES DISTRICT COURT
 4                              DISTRICT OF NEVADA
 5
     UNITED STATES OF AMERICA,                 Case No. 3:99-cr-00161-HDM-RAM
 6
                              Plaintiff,
 7         v.                                              ORDER
 8   DARRYL WILLIAMS,
 9                            Defendant.
10
           The defendant’s motion for leave to file Exhibits B and C,
11
     which are the defendant’s medical records, under seal (ECF No.
12
     47) is GRANTED. Exhibits B and C (ECF No. 46) are deemed
13
     properly filed under seal.
14
           IT IS SO ORDERED.
15
           DATED: This 3rd day of August, 2020.
16

17
                                        ____________________________
18                                      UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26

27

28


                                           1
